Title: From Alexander Hamilton to John De Barth Walbach, 19 February 1800
From: Hamilton, Alexander
To: Walbach, John De Barth


          
            Sir,
            New York Feby. 19. 1800
          
          It gives me pleasure to find that you have as I conjectured you would do rendered yourself useful to the Service. The young man you so strongly recommend has been also well spoken of to me by the Adjutant General and I shall endeavor to assist him be glad of an opportunity to serve him
          with true consideration I am Sir Your obed Servt.
          Lieutt. Walbach
        